Appellant insists that there is shown in the record certain misconduct of the jury in that new evidence was offered while the jury was deliberating relative to appellant having previously been arrested or charged with driving while intoxicated, and cites us to certain testimony of the jurors given on the hearing of the motion for a new trial. For instance, from the testimony of C. J. Hale, a juror, we are quoted in the motion as follows:
"Q. After the jury had retired to deliberate in this case, do you recall what comment, if any, was made about the fact that Snyder had been arrested for drunkenness before? A. Oh. something or another was mentioned about it —"
However, this answer of the juror continues in the same sentence, "But we never brought that up in the jury room."
Another juror, W. W. Hammond, testified:
"I believe that somebody mentioned it (a previous arrest) and then someone recalled that was stricken out and we wasn't supposed to consider it in this case. It wasn't considered on my part."
It is observed, however, that in more than one instance in the statement of facts it is shown that appellant had been previously under arrest, how he had been previously arrested by the same officers who arrested him in this case, and how he reacted under such circumstances.
The jurors did testify that they discussed the testimony and struck an average among themselves as to what they thought his punishment should be, and all voted for what they regarded he should have as a punishment. A motion was made for a $200.00 fine and 30 days in jail, and all voted for such, and they then returned their veredict therefor. See Branch's Ann. Tex. P. C., p. 293, sec. 570.
The motion for rehearing is overruled. *Page 639